Case 1:20-cv-00239-TFM-B Document 38 Filed 02/03/21 Page 1 of 2                        PageID #: 626




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 MICHAEL VAN DEELEN,                              )
                                                  )
         Plaintiff,                               )
                                                  )
 vs.                                              )    CIV. ACT. NO. 1:20-cv-0239-TFM-B
                                                  )
 BLOOMBERG, L.P., et al.,                         )
                                                  )
         Defendants.                              )

                          MEMORANDUM OPINION AND ORDER

       On January 8, 2021, the Magistrate Judge entered a report and recommendation which

recommends the Defendant’s Motion to Dismiss (Doc. 19, filed July 20, 2020) be granted and

Plaintiff’s complaint be dismissed without prejudice for improper venue. See Doc. 35. Plaintiff

timely filed objections to which Defendants also responded. See Docs. 36, 37. The Court has

reviewed the report and recommendation, objections, response to objections, and conducted a de

novo review of the case file. For the reasons discussed below, the objections are OVERRULED

and the Report and Recommendation is ADOPTED as the opinion of the Court.

       Having reviewed Plaintiff’s objections, the Court finds nothing to overcome the well-

reasoned analysis of the Magistrate Judge. Plaintiff still attempts to latch his venue to this District

simply because Bloomberg’s articles could be read on the internet here in the Southern District of

Alabama. The Court finds this is insufficient in this case. Plaintiff cannot use forum shopping to

file claims here simply because he wants to do so. There must be a nexus to the state of Alabama

and indeed this District. Here there is no such nexus. Therefore, Plaintiff’s objections are

OVERRULED.

       After due and proper consideration of all portions of this file deemed relevant to the issues



                                             Page 1 of 2
Case 1:20-cv-00239-TFM-B Document 38 Filed 02/03/21 Page 2 of 2                 PageID #: 627




raised, and a de novo determination of those portions of the Report and Recommendation to which

objection is made, the Report and Recommendation (Doc. 35) is ADOPTED as the opinion of the

Court. Accordingly, it is ORDERED that Defendants’ Motion to Dismiss and, Alternatively, to

Transfer for Improper Venue and Pursuant to the Doctrine of Forum Non Conveniens (Doc. 19)

is GRANTED and Defendants’ Motion to Dismiss Pursuant to Rule 12(b)(6) (Doc. 18) is

DENIED as moot. This action is DISMISSED without prejudice for improper venue under Fed.

R. Civ. P. 12(b)(3).

       DONE and ORDERED this 3rd day of February, 2021.

                                           /s/Terry F. Moorer
                                           TERRY F. MOORER
                                           UNITED STATES DISTRICT JUDGE




                                         Page 2 of 2
